Name: Council Regulation (EU) NoÃ 298/2013 of 27Ã March 2013 amending Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: international affairs;  Africa;  electoral procedure and voting
 Date Published: nan

 28.3.2013 EN Official Journal of the European Union L 90/48 COUNCIL REGULATION (EU) No 298/2013 of 27 March 2013 amending Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 314/2004 (1) implements several measures provided for by Council Decision 2011/101/CFSP (2), including the freezing of funds and economic resources of certain natural or legal persons, entities and bodies. (2) On 23 July 2012 and 18 February 2013, the Council concluded that a peaceful and credible constitutional referendum in Zimbabwe would represent an important milestone in the preparation of democratic elections justifying an immediate suspension of the majority of all remaining EU targeted restrictive measures against individuals and entities. (3) In view of the outcome of the Zimbabwean constitutional referendum of 16 March 2013 the Council has decided to suspend the travel ban and asset freeze applying to the majority of the individuals and entities set out in Annex I to Decision 2011/101/CFSP. The suspension should be subject to a review by the Council every three months in light of the situation on the ground. (4) Some of those measures fall within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (5) Regulation (EC) No 314/2004 should therefore be amended accordingly. (6) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 The application of Article 6 of Regulation (EC) No 314/2004 is suspended until 20 February 2014 in so far as it applies to persons and entities listed in the Annex to this Regulation. The suspension shall be reviewed every three months. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2013. For the Council The President E. GILMORE (1) OJ L 55, 24.2.2004, p. 1. (2) OJ L 42, 16.2.2011, p. 6. ANNEX I. Persons Name (and any aliases) 1. Abu Basutu, Titus Mehliswa Johna 2. Buka (a.k.a. Bhuka), Flora 3. Bvudzijena, Wayne 4. Charamba, George 5. Chidarikire, Faber Edmund 6. Chigwedere, Aeneas Soko 7. Chihota, Phineas 8. Chinamasa, Patrick Anthony 9. Chindori-Chininga, Edward Takaruza 10. Chinotimba, Joseph 11. Chipwere, Augustine 12. Chombo, Ignatius Morgan Chiminya 13. Dinha, Martin 14. Goche, Nicholas Tasunungurwa 15. Gono, Gideon 16. Gurira, Cephas T. 17. Gwekwerere, Stephen (alias Steven) 18. Kachepa, Newton 19. Karakadzai, Mike Tichafa 20. Kasukuwere, Saviour 21. Kazangarare, Jawet 22. Khumalo, Sibangumuzi 23. Kunonga, Nolbert (a.k.a. Nobert) 24. Kwainona, Martin 25. Langa, Andrew 26. Mabunda, Musarashana 27. Machaya, Jason (a.k.a. Jaison) Max Kokerai 28. Made, Joseph Mtakwese 29. Madzongwe, Edna (a.k.a. Edina) 30. Maluleke, Titus 31. Mangwana, Paul Munyaradzi 32. Marumahoko, Reuben 33. Masuku, Angeline 34. Mathema, Cain Ginyilitshe Ndabazekhaya 35. Mathuthu, Thokozile (alias Sithokozile) 36. Matibiri, Innocent Tonderai 37. Matiza, Joel Biggie 38. Matonga, Brighton (a.k.a Bright) 39. Mhandu, Cairo (a.k.a. Kairo) 40. Mhonda, Fidellis 41. Midzi, Amos Bernard (Mugenva) 42. Mnangagwa, Emmerson Dambudzo 43. Mohadi, Kembo Campbell Dugishi 44. Moyo, Jonathan Nathaniel 45. Moyo, Sibusio Bussie 46. Moyo, Simon Khaya 47. Mpofu, Obert Moses 48. Muchena, Henry 49. Muchena, Olivia Nyembesi (a.k.a. Nyembezi) 50. Muchinguri, Oppah Chamu Zvipange 51. Mudede, Tobaiwa (a.k.a. Tonneth) 52. Mujuru, Joyce Teurai Ropa 53. Mumbengegwi, Simbarashe Simbanenduku 54. Murerwa, Herbert Muchemwa 55. Musariri, Munyaradzi 56. Mushohwe, Christopher Chindoti 57. Mutezo, Munacho Thomas Alvar 58. Mutinhiri, Ambros (a.k.a. Ambrose) 59. Mzembi, Walter 60. Mzilikazi, Morgan S. 61. Nguni, Sylvester Robert 62. Nhema, Francis Chenayimoyo Dunstan 63. Nyanhongo, Magadzire Hubert 64. Nyoni, Sithembiso Gile Glad 65. Rugeje, Engelbert Abel 66. Rungani, Victor Tapiwa Chashe 67. Sakupwanya, Stanley Urayayi 68. Savanhu, Tendai 69. Sekeramayi, Sydney (a.k.a. Sidney) Tigere 70. Sekeremayi, Lovemore 71. Shamu, Webster Kotiwani 72. Shamuyarira, Nathan Marwirakuwa 73. Shungu, Etherton 74. Sibanda, Chris 75. Sibanda, Misheck Julius Mpande 76. Sigauke, David 77. Sikosana, (a.k.a. Sikhosana), Absolom 78. Tarumbwa, Nathaniel Charles 79. Tomana, Johannes 80. Veterai, Edmore 81. Zimondi, Paradzai Willings II. Entities Name 1. Cold Comfort Farm Trust Co-operative 2. Comoil (PVT) Ltd 3. Famba Safaris 4. Jongwe Printing and Publishing Company (PVT) Ltd (a.k.a. Jongwe Printing and Publishing Co., a.k.a. Jongwe Printing and Publishing Company) 5. M & S Syndicate (PVT) Ltd 6. OSLEG Ltd (a.k.a Operation Sovereign Legitimacy) 7. Swift Investments (PVT) Ltd 8. Zidco Holdings (a.k.a. Zidco Holdings (PVT) Ltd)